Carley, Judge.
This court having on October 2, 1978, entered judgment in the above styled case, 147 Ga. App. 611 (249 SE2d 654) (1978), reversing the judgment of the trial court, and that judgment having been reversed on certiorari by the Supreme Court in Sarah Coventry, Inc. v. Caldwell, 243 Ga. 429 (1979), the judgment of this court heretofore rendered is vacated, and the judgment of the Supreme Court is made the judgment of this court with direction that the judgment of the Superior Court of Fulton County be affirmed.

Judgment affirmed.


Deen, C. J., and Birdsong, J., concur.